The opinion of the court was delivered by
Dixon, J.
The relator asks for a mandamus commanding the board of chosen freeholders of Hudson county to restore him to employment as a carpenter to work about the grounds and buildings of the county court-house. The case shows that he was so employed by the board on December 17th, 1896, to do whatever carpenter work he was directed .by the county superintendent to do, for which he was to be paid $3.60 per day; that he was an honorably-discharged Union soldier, and that on December 9th, 1897, he was dismissed by the board without any reason being assigned.
His application for mandamus is based on the act of March 31st, 1897. Pamph. L., p. 142. But, because of the title, that act cannot extend to persons not employed “ in the public service of the State of New Jersey.” The clauses in the body of the act relating to the cities, counties, towns and villages of the state are inoperative under our constitution. Allen v. Township of Bernards, 28 Vroom 303; Schenck v. State, 31 Id. 381.
The relator’s claim must therefore be tested by the act of March 14th, 1895. Gen. Stat., p. 3702.
That statute protects only those persons who hold “ an office” or “a position,” and we think that, according to the views heretofore expressed as to the meaning of those terms (Lewis v. Jersey City, 22 Vroom 240; Stewart v. Freeholders of Hudson, 32 Id. 117), the employment of the relator did not place him in either an office or a position, within the purview of that statute. He was to work by the day only, and the services to be rendered by him were merely such as, in the line of his trade, might be directed from time to time by his superior. Thus, he appears to have belonged to a class of *180employes who, according to the opinion pronounced by Mr. Justice Depue in Lewis v. Jersey City, ubi supra, were not included within such a statutory provision.
The motion for mandamus must be denied, with costs.